Citation Nr: 1736990	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for depression/anxiety and, if so, whether service connection is warranted. 
 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 video conference hearing.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for depression/anxiety, as a reopened claim, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied the Veteran's claim for service connection for anxiety/depression.  The Veteran did not appeal that decision or submit relevant evidence during the appeal period, and that decision is final. 

2.  Some of the evidence received since the January 2009 denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for depression/anxiety.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for depression/anxiety.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.       § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the Veteran was originally denied service connection for a nervous condition by an August 1968 RO rating decision, as either directly related to service or as secondary to service-connected hyperthyroidism.  The RO by a November 2004 rating decision denied service connection for anxiety/depression   or dysthymia, again addressed as directly related to service or as secondary to service-connected hyperthyroidism.  A January 2009 rating action denied service connection for anxiety/depression based on evidence submitted not being new and material to support reopening the claim.  The Veteran did not appeal the August 1968, November 2004, or January 2009 rating decisions, nor did he submit relevant evidence within one year of those decisions; therefore, they are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board          to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 2009 rating decision included service treatment records, VA and private treatment records, and the Veteran's statements.  The claim for service connection for anxiety/depression was denied because the new evidence did not indicate the condition was related to service or    to service-connected thyroid disability.  

The evidence received since that time includes VA treatment records and VA examination report. A treatment record from November 2010 notes the Veteran reporting suffering from extended episodes of depressive symptoms since the late 1960s and has been on anti-depressants since that time.  The Board notes that the Veteran's service treatment records reflect an assessment in July 1965 of "acute situational maladjustment" and an "emotionally unstable personality" was assessed on a service psychiatric examination in January 1966.  

Accordingly, the new evidence, when considered in conjunction with prior evidence, is sufficiently new and material, and the claim for service connection is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression/anxiety is reopened.


REMAND

The Board finds that additional development is needed to address the reopened claim for service connection for depression/anxiety.

The Veteran's service treatment records reflect that he was treated with Librium   and phenobarbital in service for depressive and anxiety symptoms.  A July 1965    in-service note by a psychiatrist informs of symptoms including crying spells, depression, and anxiety.  Symptoms of crying spells were assessed in July 1965      as "acute situational maladjustment" though this was noted to be without any apparent underlying emotional situation, with the specific finding of "no evidence of psychiatric disease."  Upon a service psychiatric examination in January 1966, the assessment was "emotionally unstable personality," without any assessed psychiatric disorder, with the recommendation that the Veteran be "expeditiously separated from service." Recent VA examiners failed to address whether psychiatric disability had its onset in service.  Thus, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the Veteran's authorization and assistance, as appropriate, request any relevant treatment records not      yet associated with the claims file from VA or private facilities, including from a facility in Vancouver, British Columbia (as suggested by the Veteran at his hearing),    the Portland VA Medical Center, and the Hillsboro VA outpatient clinic.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA psychiatric examination.    The claims file must be reviewed by the examiner.  Any indicated tests should be conducted and the results reported.  Following review of the claims file and examination of       the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder (other than a personality disorder) had its onset in service    or is otherwise causally related to service.  The examiner should explain why or why not, to include addressing whether the current disability is a continuation of the in-service psychiatric symptoms.  

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished 
a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


